DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  Fig. 1-3 and pages 6-10 of the specification designate “black boxes” to perform the limitations, and as such the specification fails to disclose an adequate structure for the claim limitations (i.e. how/what such “unit” is implemented with). The reason that the claim is indefinite is that without a limiting specification, which is required by statute, the claim limitation becomes an unbounded purely functional limitation.  There are no boundaries or limits imposed by structure, material or acts. The claim will cover all ways of performing a function, known and unknown. Therefore, such an unbounded limitation renders the claim indefinite, and thus is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rofougaran et al (US Publication 2021/0084601 A1).
Regarding to claims 1 and 12, Rofougaran discloses a monitoring system 100 (fig. 1) for detecting a spectral anomaly (signal impairment/interference) in a cellular wireless network (page 1 paragraph 0011), in particular a 5G private ultra reliable and low latency communication, uRLLC, network, comprising an radio frequency, RF, receiver 104 for monitoring the cellular wireless network spectrum (page 2 paragraph 0017) and for deriving spectrum and/or physical measurement values of the spectrum of the cellular wireless network (page 5 paragraph 0035), and a processing unit 106 for executing a spectral anomaly neural network trained by a machine learning algorithm in a training system (page 2 paragraph 0018), wherein the processing unit is configured to obtain the spectrum and/or the physical measurement values of the spectrum (page 3 paragraph 0025) and process it to detect a spectral anomaly information (pages 4-5 paragraph 0030).
Regarding to claim 2, Rofougaran discloses a memory 208 for storing the spectrum and/or the physical measurement values of the spectrum derived by the RF receiver, and the processing unit is configured to obtain the spectrum and/or the physical measurement values of the spectrum from the memory (fig. 2 page 2 paragraph 0017).
Regarding to claim 6, Rofougaran discloses an output unit (smartphone), in particular a display or a monitor, for presenting the detected spectral anomaly information (page 3 paragraph 0023).
Regarding to claims 8 and 14, Rofougaran discloses a training system 100 (fig. 1) for training a spectral anomaly neural network, wherein the training system is used in a cellular wireless network (page 2 paragraph 0016), in particular a 5G private ultra reliable and low latency communication, uRLLC, network, and the training system comprises: an radio frequency, RF, receiver 104 for monitoring the cellular wireless network spectrum and for deriving spectrum (page 2 paragraph 0017) and/or physical measurement values of the spectrum of the cellular wireless network (page 5 paragraph 0035), and a processor 106 for executing a machine learning algorithm to train the spectral anomaly neural network (page 2 paragraph 0018) based upon the derived spectrum and/or physical measurement values of the spectrum of the cellular wireless network (page 3 paragraph 0025).
Regarding to claim 13, Rofougaran discloses the derived spectrum and/or physical measurement values of the spectrum of the cellular wireless network are used to further train the spectral anomaly neural network trained by a training method (page 3 paragraph 0025).
Allowable Subject Matter
Claims 3-5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC T DUONG/Primary Examiner, Art Unit 2467